In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 16-1721, 16-1914, 16-3375
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

DANIEL CONTRERAS,
                                               Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
              No. 15 CR 9-2 — Amy J. St. Eve, Judge.
         No. 15 CR 10-2 — Harry D. Leinenweber, Judge.
            No. 14 CR 544-1 — James B. Zagel, Judge.
                    ____________________

   ARGUED OCTOBER 3, 2017 — DECIDED OCTOBER 20, 2017
               ____________________

   Before KANNE, ROVNER, and SYKES, Circuit Judges.
    PER CURIAM. Daniel Contreras pleaded guilty to various
drug-trafficking offenses in three separately charged criminal
cases assigned to three different district judges. When calcu-
lating the guidelines range at sentencing, each district judge
applied an upward adjustment of two offense levels after
finding that Contreras maintained a premises—his home—
2                               Nos. 16-1721, 16-1914, 16-3375

“for the purpose of manufacturing or distributing a controlled
substance.” See U.S.S.G. § 2D1.1(b)(12). Contreras appeals his
concurrent 87-month sentences, arguing that each judge erred
by not comparing the frequency of legal activity to the fre-
quency of illegal activity that occurred at his residence. We
affirm the sentences because the eight drug transactions that
Contreras conducted at his home support a finding that drug
trafficking was a primary use of the residence, not an inci-
dental or collateral one.
                     I.     BACKGROUND
    On January 7, 2015, a grand jury returned three indict-
ments against Contreras, charging him with drug trafficking
offenses including distribution of cocaine, possession with in-
tent to distribute cocaine, conspiracy, and unlawful use of a
telephone to distribute drugs. Specifically, the indictments
charged Contreras as follows:
       In Case 15 CR 9-2 (Appeal No. 16-1721), which was as-
        signed to Judge Amy St. Eve, Contreras and two code-
        fendants were charged with one count of distributing
        500 grams or more of cocaine, in violation of 21 U.S.C.
        § 841(a)(1). The government alleged that on April 15,
        2013, one codefendant sent a courier to Contreras’s res-
        idence with a kilo of cocaine, which Contreras then
        stored and sold to another codefendant inside the res-
        idence.
       In Case 15 CR 10-2 (Appeal No. 16-1914), assigned to
        Judge Harry D. Leinenweber, the grand jury returned
        a 13-count indictment against Contreras and four code-
        fendants. Contreras was charged with two counts of
        possession with intent to distribute 500 grams or more
Nos. 16-1721, 16-1914, 16-3375                                 3

       of cocaine, 21 U.S.C. 841(a)(1), one count of distributing
       cocaine, id., and two counts of using a cellular phone
       to distribute drugs, id. § 843(b). The government al-
       leged that on April 25, 2013, Contreras stole 2 kilo-
       grams of cocaine from a package that a codefendant
       had mailed to Contreras’s home, intended for his
       roommate (also a codefendant). Contreras then deliv-
       ered some of the stolen cocaine to a third codefendant.
      In Case 14 CR 544-1 (originally charged by complaint),
       which was assigned to Judge James B. Zagel, the grand
       jury indicted Contreras and two defendants for nine
       counts of drug trafficking, seven of which named Con-
       treras. He was charged with one count of conspiracy to
       distribute 500 grams or more of cocaine, 21 U.S.C.
       §§ 846, 841(a)(1), two counts of distributing 500 grams
       or more of cocaine, id. § 841(a)(1), and four counts of
       using a cell phone to distribute drugs, id. § 843(b). The
       government alleged that on February 26, 2013 and
       March 13, 2013, a codefendant brought cocaine to Con-
       treras at his residence. Contreras then sold this cocaine
       to a second co-defendant in four transactions, three oc-
       curring between March and April of 2013, and a fourth
       in the fall of that year. Lastly, Contreras directed his
       roommate to pay the first codefendant $5,000, in par-
       tial payment of a narcotics debt, at his residence.
In summary, the government alleged that Contreras engaged
in a total of seven drug transactions from his home in the two-
month period of March and April 2013, and one more in the
fall of that year.
   Contreras pleaded guilty to all counts in each of his three
cases, with the exception of one count of distributing
4                                     Nos. 16-1721, 16-1914, 16-3375

500 grams or more of cocaine, which was dismissed from
Case 15 CR 10-2. The probation officer who prepared the
presentence investigation reports concluded (and both sides
agreed) that Contreras’s base offense level in each case was
30, and proposed in each case to add two levels under
U.S.S.G. § 2D1.1(b)(12) because Contreras had “maintained a
premises for the purpose of manufacturing or distributing a
controlled substance.” In his objections to the presentence re-
ports and at his sentencing hearings, Contreras consistently
argued that the two-level adjustment did not apply.
    Judge St. Eve, the first to sentence Contreras, concluded
that the two-level adjustment should be added to Contreras’s
offense level. Based upon the eight transactions involving
wholesale quantities of cocaine that occurred at Contreras’s
residence, she found the sale of drugs at the premises to be
more than incidental; in fact, she said, the residence was “in-
tegral” to the transactions. (R1. 73 at 8.)1 At the next sentenc-
ing hearing, Judge Leinenweber explained that the adjust-
ment applied because the drug activity was “almost…regu-
lar,” not occasional. (R2. 112 at 4.) At the final sentencing hear-
ing Judge Zagel also applied the two-level increase, adopting
the same rationale as the other two judges, without elabora-
tion. (R3. 195 at 16.) The defendant and his attorney (the same
for each case) were present at each hearing.
   After crediting Contreras with a three-level reduction for
acceptance of responsibility, each judge found the total of-
fense level to be 29. Contreras’s criminal history category of I


1 Citations to the record of case 15 CR 9-2 are abbreviated “R1.” Citations
to the record of case 15 CR 10-2 are abbreviated “R2.” Citations to the rec-
ord of case 15 CR 544-1 are abbreviated “R3.”
Nos. 16-1721, 16-1914, 16-3375                                 5

resulted in a guidelines range of 87-108 months’ imprison-
ment in each case. All three judges imposed 87-month sen-
tences, each to run concurrently with the others.
                      II.    DISCUSSION
    On appeal Contreras contends that each district judge im-
properly applied the two-level increase to his offense level for
maintaining a premises for drug distribution. He primarily
argues that the judges failed to expressly compare the legal
uses of his premises with the unlawful uses. Contreras relies
upon Comment 17 to section 2D1.1 of the sentencing guide-
lines, which states that judges should “consider how fre-
quently the premises was used by the defendant for manufac-
turing or distributing a controlled substance and how fre-
quently the premises was used by the defendant for lawful
purposes.” Relying on a different part of the same comment,
Contreras contends that drug trafficking was not a “primary
or principal” use of the premises, but rather an incidental use
of the home by “an ordinary drug dealer” (his term). Finally,
Contreras argues that the adjustment does not apply because
there were no “tools of the trade” found at his residence.
None of these related arguments carries the day.
     Contreras is correct that, for § 2D1.1(b)(12) to apply, man-
ufacturing or distributing a controlled substance must be a
“primary or principal” use for the premises. U.S.S.G. § 2D1.1
cmt. n. 17. But drug distribution does not need to be the sole
use of a premises in order for it to constitute a “primary” use;
it simply must be “more than incidental or collateral.” United
States v. Acasio Sanchez, 810 F.3d 494, 497 (7th Cir. 2016); see
United States v. Evans, 826 F.3d 934, 938 (7th Cir. 2016). Alt-
hough Contreras cites this language, his analysis seems to
mistakenly equate “primary” use with “most frequent.”
6                                Nos. 16-1721, 16-1914, 16-3375

    And contrary to Contreras’s argument, to determine
whether drug distribution was a primary or incidental use,
the district courts are not required to apply a simple balancing
test that compares the frequency of unlawful activity at the
residence with the frequency of lawful uses. As we have
noted, applying such a test would immunize every family
home that is also used for drug distribution from being
deemed an illegally maintained “premises”; the amount of
lawful activity in a home is all but certain to exceed the
amount of illegal activity. United States v. Flores-Olague,
717 F.3d 526, 533 (7th Cir. 2013) (“Congress in enacting
[21 U.S.C.] § 856 and in directing the Commission to adopt
§ 2D1.1(b)(12) surely intended to deter the manufacture and
distribution of illegal drugs in ‘crack houses’ where children
are being raised.”) (quoting United States v. Miller, 698 F.3d
699, 707 (8th Cir. 2012)). Instead of merely weighing the
amount of legal activity against the illegal activity, the sen-
tencing court should focus on both the frequency and signifi-
cance of the illicit activities, including factors such as quanti-
ties dealt, customer interactions, keeping “tools of the trade”
and business records, and accepting payment. Flores-Olague,
717 F.3d at 533; United States v. Edwin Sanchez, 710 F.3d 724,
732 (7th Cir. 2013), vacated on other grounds, Sanchez v.
United States, 134 S. Ct. 146 (2013).
    In these cases each judge considered both the frequency
and significance of illicit activities in determining that the
two-level increase applied. See Flores-Olague, 717 F.3d at 533.
Judge St. Eve reasoned that the frequency of the transactions,
in this case “eight specific transactions” in a “very short pe-
riod of time,” as well as the large amounts of cocaine dealt
and “the government’s evidence” showed that the use of Con-
treras’s residence was “integral” to the distribution of drugs
Nos. 16-1721, 16-1914, 16-3375                                7

there. (R1. 73 at 8.) We note that the judge’s reference to
“eight” transactions includes not just the seven that occurred
in March and April 2013, but the one that occurred later that
year, too. (Contreras does not contend, however, that the
judge erred in lumping all eight transactions together in the
“very short period of time.”)
    The later judges went into less detail, but they explained
that their decisions were based on the regularity of the drug
transactions and the rationale of the previous judge(s). Con-
treras does not contend that it was improper for one judge to
adopt another’s stated reasons for applying the adjustment to
identical offense conduct.
    The judges’ reasoning was sound. The evidence of eight
transactions, most within a two-month period, supports the
courts’ findings that significant deals were occurring fre-
quently enough for the home to be deemed, in essence, a drug
den for the purposes of § 2D1.1(b)(12). See United States v.
Winfield, 846 F.3d 241, 243 (7th Cir. 2017) (upholding adjust-
ment based on four drug transactions within twelve weeks).
In addition, the evidence of the large quantities dealt each
time supports the finding that the home was integral to the
drug distribution. See Edwin Sanchez, 710 F.3d at 732. The gov-
ernment also presented evidence that drugs were shipped to
and stored at Contreras’s home, that Contreras accepted pay-
ment for drugs at his home, and that other codefendants met
at Contreras’s home to settle a narcotics debt. Id. (considering
that defendant “used his residence not only for the drop-off,
storage, and pick-up of drugs, but also as a secure place to
settle the financials”). Although the sentencing judges did not
expressly state these reasons as bases for applying the adjust-
ment, Judge St. Eve explained that her decision was “based
8                               Nos. 16-1721, 16-1914, 16-3375

on these transactions in the government’s evidence.”(R1. 73 at
8.)
    Contreras’s attempt to distinguish his case from United
States v. Acasio Sanchez, in which we affirmed the application
of the drug-premises adjustment, falls flat. In Sanchez, a child-
hood friend paid the defendant $1,500 per month to store
drugs and make them available when others needed to pick
them up. 810 F.3d at 495. Contreras contends that unlike
Sanchez, who essentially used his residence as a warehouse
for continuously receiving and storing drugs, he was an “or-
dinary” drug dealer (whatever that means), and drugs and
drug proceeds only “occasionally passed through” his home.
(Appellant’s Br. at 9.) But the court in Sanchez did not delve
into the frequency or significance of the drug activity occur-
ring at the home, because the issues in that case were whether
the defendant’s minor role in a drug conspiracy foreclosed the
application of the adjustment and whether he maintained suf-
ficient control over the premises to be held responsible. Id. at
497. In this case, the applicability of § 2D1.1(b)(12) turns on
whether drug-dealing was a primary use of the home—
whether it was frequent and significant enough. It was.
    In any case, under the logic of Sanchez, it is more obvious
that the adjustment applies to Contreras than the defendant
in that case. In Sanchez, the defendant did not accept payment
for drugs at his home, nor did he set the price of any drugs or
transport them; he may not even have known the type of
drugs he was storing. Id. at 496. Conversely, Contreras ar-
ranged drug deals from his home and personally received
drugs and took payment for them there, and here there is no
dispute that Contreras exercised sufficient control over the
Nos. 16-1721, 16-1914, 16-3375                                 9

premises to be held responsible for the illicit activities there.
See id. at 497.
    Furthermore, our conclusion in Sanchez that, on the facts
of that case, warehousing drugs was more than an “inci-
dental” use of the home does not amount to a rule that storing
drugs in the home is a prerequisite for applying
§ 2D1.1(b)(12), although Contreras would have it that way.
Courts look to all the relevant facts of a particular case in de-
termining whether a primary purpose of a dwelling is drug
trafficking. See Flores-Olague, 717 F.3d at 533. Similarly, alt-
hough Contreras emphasizes the absence of scales, baggies,
firearms, or other equipment associated with drug trafficking,
there is no rule that “tools of the trade” must be found in the
residence for it to be considered a premises maintained for the
purpose of distributing drugs. Indeed we rejected an identical
argument in Sanchez, concluding that “tools of the trade” may
suggest that drug trafficking was a principal use of the prem-
ises, but that is “not the only relevant inquiry.” Sanchez, 810
F.3d at 497 (citing Flores-Olague, 717 F.3d at 533).
    And even if Contreras could successfully differentiate his
case from Sanchez, he would still run up against our recent
decision in United States v. Winfield, 846 F.3d 241. In Winfield,
the defendant argued that evidence of four drug sales in a
twelve-week period was insufficient to demonstrate that drug
distribution was a primary purpose of his home. Id. at 243. We
concluded otherwise, and upheld the application of the ad-
justment over the defendant’s argument that his case was not
“the sort of multi-kilogram, long-going storage case that sup-
ports a premises enhancement.” Id. Here the government pre-
sented evidence of a greater number of transactions (seven)
occurring at his home in a shorter period of time (two
10                              Nos. 16-1721, 16-1914, 16-3375

months). It follows that Contreras’s cases are at least as likely
to warrant the adjustment.
                      III.   CONCLUSION
    All three sentencing courts here considered the circum-
stances of these cases, particularly the regularity of transac-
tions in which wholesale quantities of cocaine flowed in and
out of Contreras’s home. Therefore, Contreras has not demon-
strated any error in the district courts’ application of the two-
level increase under § 2D1.1(b)(12).
   For the foregoing reasons, we AFFIRM the judgment in
each case.